Citation Nr: 0531379	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to the 10 % rate, effective June 17. 2001, due to 
incarceration, was proper under the provisions of 38 U.S.C.A. 
§ 5313 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active service from May 1969 to August 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2003 actions 
of the Department of Veterans Appeals (VA) Regional Office 
(RO) in Louisville, Kentucky, which proposed and effectuated 
reduction of the veteran's disability compensation to the 10 
percent rate effective from June 17, 2001, due to 
incarceration for conviction of a felony.  


REMAND

The evidence shows that the veteran is incarcerated at the 
Big Sandy Regional Detention Center for commission of a 
felony.  The evidence further shows that he had been in 
receipt of a total disability rating based on individual 
unemployability (TDIU) at the time he was incarcerated.  

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  The law 
provides, in relevant part:

Any person who is entitled to compensation who is 
incarcerated in a State penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.

Based on the aforementioned facts and laws and regulations, 
the RO reduced the veteran's rating to 10 percent effective 
June 17, 2001.  The RO chose this date based on a November 
2002 VA Form 21-4193 (Notice to Department of Veterans 
Affairs of Veterans or Beneficiary Incarcerated in Penal 
Institution) that indicated the date the veteran's offense 
was committed was April 18, 2001.  61 days after April 18, 
2001, was June 17, 2001.  However, 38 U.S.C.A. § 5313 
mandates reduction based on the date of incarceration rather 
than the date the offense was committed.  On the 
aforementioned VA Form 21-4193, there is a box entitled 
"date offense was committed" and another box entitled 
"date of commitment following conviction."  In the box 
entitled "date offense was committed", the administrator at 
the detention center wrote "4/18/2001."  However, the box 
entitled "date of commitment following conviction" was left 
blank.  

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  Provide documentation of the date that 
the veteran was incarcerated.  If it is 
determined that the veteran was 
incarcerated on a date other than April 
18, 2001, recompute the 61st day after such 
incarceration.  Also, the amount of 
disability benefits that the veteran was 
overpaid should be recomputed.  

2.  Readjudicate the claim of whether 
reduction of the veteran's disability 
compensation benefits to the 10 % rate, 
effective June 17, 2001, due to 
incarceration, was proper under the 
provisions of 38 U.S.C.A. § 5313 (West 
2002).  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

